DETAILED ACTION
This action is responsive to the following communications: Original Application filed on November 5, 2021, and the Preliminary Amendment filed on February 17, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0171527 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claim 1 was amended, and claims 2-20 were added via the Preliminary Amendment. Claims 1, 19, and 20 are the independent claims. Claims 1-20 are rejected.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 15 of U.S. Patent No. 10,474,353. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Present Application
USPAT 10,474,353
Comment
1. A method comprising:

receiving one or more of a plurality of full size panels on a user device; 



displaying, from the plurality of full size panels, a first full size panel on a display of the user device, the first full size panel being navigable to a second full size panel of the plurality of full size panels in response to a gesture on the display of the user device; 












navigating, on the display, from the first full size panel of the plurality of fill size panels to the second full size panel of the plurality of full size panels, the second full size panel comprising a request trigger to initiate a request to a network site, the second full size panel comprising a user interface element that indicates a display gesture to perform on the second full size panel to initiate the request trigger; 

receiving the specified display gesture on the second full size panel on the display; and 



transmitting, to the network site, the request in response to receiving the specified display gesture on the second full size panel on the display of the user device.
1. A method comprising: 







displaying, on a touchscreen display of a client device, a first full screen panel of an electronic document, the electronic document including the first full screen panel and a second full screen panel, the first full screen panel being navigable to the second full screen panel along a scroll direction of the electronic document, the second full screen panel comprising a modification trigger configured to initiate a subscription request to an electronic document server; 




receiving, on the first full screen panel, a first gesture along the scroll direction; 

displaying, on the touchscreen display of the client device, the second full screen panel of the electronic document in response to the receiving of the first gesture; 





receiving, on the second full screen panel a second gesture along the scroll direction; and 



executing the modification trigger in response to receiving the second gesture on the second full screen panel that comprises the modification trigger, the executing of the modification trigger causing the client device to transmit the subscription request to the electronic document server.


This difference recites that the present application receives the panels, whereas the USPAT may have already received/stored them.

The USPAT recites the hardware (touchscreen) while the present application does not. Additionally, the USPT describes the panels as “full screen” while the present application describes them as “full size.” The USPAT also describes the panels are being of “an electronic document,” while the present application is silent. The USPAT describes the navigation control as “along a scroll direction,” while the present application is silent. Additionally, the USPAT introduces the trigger at this point in the claim, whereas the present application introduces the trigger in a later limitation.

The present application introduces the trigger in this limitation, and describes a “request” trigger as opposed to the “modification” trigger of the USPAT. 

Additionally, the present application recites a “user interface element that indicates a display gesture to perform” to initiate the trigger, which is absent from the USPAT.


Here,  the difference is that the present application receives the display gesture, whereas the USPAT merely receives a second gesture.

Except for some minor differences in the wording, these limitations are similar.

The differences here are minor, such as naming differences and structural rearrangements of the claim language. These are obvious variants of one another.
12. The method of claim 1, wherein the request trigger is triggered by code associated with the second full size panel.
4. The method of claim 1, wherein the modification trigger is triggered by code embedded in the second full screen panel of the electronic document.
These claims are nearly identical.
Claim 19
Claim 8
System embodiment
Claim 20
Claim 15
Non-Transitory machine-readable embodiment


Claims 1, 5, 6-9, 11-13, 15, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19 of U.S. Patent No. 10,884,616. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Present Application
USPAT 10,884,616
Comment
1. A method comprising:

receiving one or more of a plurality of full size panels on a user device; 























displaying, from the plurality of full size panels, a first full size panel on a display of the user device, the first full size panel being navigable to a second full size panel of the plurality of full size panels in response to a gesture on the display of the user device; 

navigating, on the display, from the first full size panel of the plurality of fill size panels to the second full size panel of the plurality of full size panels, the second full size panel comprising a request trigger to initiate a request to a network site, the second full size panel comprising a user interface element that indicates a display gesture to perform on the second full size panel to initiate the request trigger; 














receiving the specified display gesture on the second full size panel on the display; and 



transmitting, to the network site, the request in response to receiving the specified display gesture on the second full size panel on the display of the user device.
1. A method comprising: 

receiving, on a user device, from an electronic document server, a plurality of sequential full screen panels including a first full screen panel and a second full screen panel, the first full screen panel being navigable to the second full screen panel along a direction of navigation, the second full screen panel comprising a network site trigger configured to initiate a network site request to an external network site that is different from the electronic document server from which the plurality of sequential full screen panels is received; 

storing, on the user device, the plurality of sequential full screen panels; 


displaying the first full screen panel on a touchscreen display of the user device; 







receiving, on the first full screen panel, an initial touchscreen input to navigate from the first full screen panel to the second full screen panel along the direction of navigation; 

displaying, on the touchscreen display of the user device, the second full screen panel of the plurality of sequential full screen panels in response to receiving the initial touchscreen input on the first full screen panel; 

activating the network site trigger in response to the second full screen panel being displayed on the user device, the second full screen panel displaying a user interface element specifying a touchscreen gesture to perform on the second full screen panel to interact with the external network site; 

receiving, through the touchscreen display, the specified touchscreen gesture on the second full screen panel; and 

executing the network site trigger in response to receiving the specified touchscreen gesture on the second full screen panel that comprises the network site trigger, the executing of the network site trigger causing the user device to transmit the network site request to the external network site.


The initial differences in the first limitation are that the USPAT recites the structure of the panels in this limitation, while the present application does so in a later limitation. Other differences include the USPAT using “full screen” while the present application uses “full size,” the network server being an electronic document server, while the present application recites an external server, the recitation of the navigation being in a navigation direction, while the present application is silent as to that.



Additionally, the USPAT recites storing the received panels, which the present application does not.



The present application now recites the structural aspects of the panels and the navigational aspects.






Both claims recite the navigation from the first panel to the second panel. Additionally, it is here where the present application recites the information about the trigger and the user interface element indicating a gesture to initiate the trigger.







This language from the USPAT recites the user interface element specifying the gesture to trigger the interaction with the external network site, which was already described in the present application.





Both claims recite receiving the specified trigger gesture on the second panel after navigation.



Both claims recite executing the trigger in response to receiving the specified gesture.

Except for some minor differences in the wording, these limitations are similar.

The differences here are minor, such as naming differences and structural rearrangements of the claim language. These are obvious variants of one another.
4. The method of claim 1, further comprising: receiving, from the network site, a response comprising display content.

5. The method of claim 4, further comprising: storing, on the user device, the display content from the network site.
2. The method of claim 1, wherein the external network site is a third-party server, and wherein the method further comprises: receiving, from the third-party server, a network response comprising display content; and storing, in memory of the user device, the display content from the third-party server.
Present application claim 5 (which includes the limitations of claim 4) is nearly identical to claim 2 of the USPAT, in that the claims recite receiving and storing the response from the external server, the response comprising display content.
6. The method of claim 5, further comprising: displaying the display content on the display of the user device.
3. The method of claim 2, further comprising: displaying the display content on the touchscreen display of the user device.
These claims are essentially identical.
7. The method of claim 6, further comprising: removing the second full size panel to show the display content on the user device.
4. The method of claim 3, further comprising: minimizing the second full screen panel to display the display content on the touchscreen display of the user device.
The difference between the claims is that the present claim recites “removing” the second panel, while the USPAT recites “minimizing” the second panel. As minimizing is equivalent to removal, the claims are obvious variants of each other.
8. The method of claim 1, wherein the request transmitted to the network site comprises user data of a user of the user device.
5. The method of claim 1, wherein the network site request transmitted to the external network site includes user data of a user of the user device.
These claims are essentially identical.
9. The method of claim 8, wherein the user data includes a user identifier of the user.
6. The method of claim 5, wherein the user data includes a user identifier of the user.
These claims are essentially identical.
11. The method of claim 1, wherein the second full size panel is navigated to, from the first full size panel, in response to receiving at least one of: a tap gesture or a swipe gesture.
7. The method of claim 1, wherein the touchscreen gesture is at least one of: a tap gesture or a swipe gesture.
These claims are essentially identical.
12. The method of claim 1, wherein the request trigger is triggered by code associated with the second full size panel.
8. The method of claim 1, wherein the network site trigger is triggered by code embedded in the second full screen panel.
These claims are essentially identical.
13. The method of claim 12, wherein the second full size panel is initially displayed without executing the code of the second full size panel.
9. The method of claim 8, wherein the second full screen panel is initially displayed without executing the code embedded in the second full screen panel.
These claims are essentially identical.
14. The method of claim 1, wherein the plurality of full size panels are displayed in a primary application display area of a full screen size.

15. The method of claim 14, wherein the first full size panel and the second full size panel both have a screen size that coincides with the full screen size.
10. The method of claim 1, wherein the plurality of sequential full screen panels are displayed in a primary application display area of a full screen size, and wherein the first full screen panel and the second full screen panel both have a screen size that coincides with the full screen size.
Present claim 15, which includes the limitations of claim 14, is equivalent to USPAT claim 10, which recites that the panels is presented in an application that comprises essentially the entire screen, and the panel sizes coincide with that full screen size.
16. The method of claim 1, wherein the receiving the specified display gesture comprises receiving, through the display, the specified display gesture within the second full size panel.
11. The method of claim 10, wherein the receiving the initial touchscreen input comprises receiving, through the touchscreen display, the initial touchscreen input anywhere within the first full screen panel, and wherein the receiving the specified touchscreen gesture comprises receiving, through the touchscreen display, the specified touchscreen gesture anywhere within the second full screen panel.
The difference here is that the USPAT includes language about the navigation input as well as the specified gesture input, while the present application only discusses the specified gesture input. However, because present claim 1 describes the full size panels as receiving the navigation gesture, it remains an obvious variant of USPAT claim 11.
17. The method of claim 1, wherein the user interface element is displayed at a bottom side of the second full size panel.
12. The method of claim 1, wherein the user interface element is displayed at a bottom side of the second full screen panel.
These claims are essentially identical.
18. The method of claim 1, wherein the user interface element comprises one or more text items.
13. The method of claim 12, wherein the user interface element comprises one or more text items.
These claims are essentially identical.
Claim 19
Claim 14
System embodiment
Claim 20
Claim 19
Non-Transitory machine-readable embodiment


Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 11,169,699. Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Present Application
USPAT 11,169,699
Comment
1. A method comprising:

receiving one or more of a plurality of full size panels on a user device; 











displaying, from the plurality of full size panels, a first full size panel on a display of the user device, the first full size panel being navigable to a second full size panel of the plurality of full size panels in response to a gesture on the display of the user device; 

navigating, on the display, from the first full size panel of the plurality of fill size panels to the second full size panel of the plurality of full size panels, the second full size panel comprising a request trigger to initiate a request to a network site, the second full size panel comprising a user interface element that indicates a display gesture to perform on the second full size panel to initiate the request trigger; 



receiving the specified display gesture on the second full size panel on the display; and 



transmitting, to the network site, the request in response to receiving the specified display gesture on the second full size panel on the display of the user device.
1. A method comprising: 

storing, on a user device, a plurality of full screen panels including a first full screen panel and a second full screen panel, the first full screen panel being navigable to the second full screen panel responsive to a gesture on a touchscreen of the user device, the second full screen panel comprising a request trigger to initiate a network site request to a pre-specified network site; 

displaying the first full screen panel on the touchscreen of the user device; 







navigating, on the touchscreen, from the first full screen panel of the plurality of full screen panels to the second full screen panel of the plurality of full screen panels; 

activating the request trigger in response to the second full screen panel being displayed, the second full screen panel displaying a user interface element specifying a touchscreen gesture to perform on the second full screen panel to initiate the request trigger; 

receiving the specified touchscreen gesture on the second full screen panel while displayed on the touchscreen; and 

transmitting, to the pre-specified network site, the network site request in response to receiving the specified touchscreen gesture on the second full screen panel while displayed on the touchscreen of the user device.


The first difference here is “receiving” vs. “storing.” 

Another difference is that the description of the panels is presented in slightly different manners: the USPAT describes it here, while the present application describes it in the next limitation. 

Again, the USPAT recites “full screen” vs. “full size” panels.

Here, the present application includes the structure of the panels in the display limitation.







The USPAT breaks up the navigation and activation language into two limitations, but it basically recites the same language as the present limitation does without splitting it up.










Both claims recite receiving the specified gesture on the second panel.



Both claims recite transmitting the request to the external network site responsive to receiving the specified gesture.

Except for some minor differences in the wording, these limitations are similar.

The differences here are minor, such as naming differences and structural rearrangements of the claim language. These are obvious variants of one another.
2. The method of claim 1, further comprising: receiving, by the user device, the plurality of full size panels from the network site.
2. The method of claim 1, further comprising: receiving, by the user device, the plurality of full screen panels from a network site.
These claims are essentially identical.
3. The method of claim 1, wherein the network site is an external network site that is external to a post publication network site from which the one or more of the plurality of full size panels are received.
3. The method of claim 2, wherein the pre-specified network site is an external network site that is external to the network site from which the plurality of full screen panels is received.
These claims are essentially identical.
4. The method of claim 1, further comprising: receiving, from the network site, a response comprising display content.
4. The method of claim 1, further comprising: receiving, from the pre-specified network site, a response comprising display content.
These claims are essentially identical.
5. The method of claim 4, further comprising: storing, on the user device, the display content from the network site.
5. The method of claim 4, further comprising: storing, on the user device, the display content from the pre-specified network site.
These claims are essentially identical.
6. The method of claim 5, further comprising: displaying the display content on the display of the user device.
6. The method of claim 5, further comprising: displaying the display content on the touchscreen of the user device.
These claims are essentially identical.
7. The method of claim 6, further comprising: removing the second full size panel to show the display content on the user device.
7. The method of claim 6, further comprising: minimizing the second full screen panel to display the display content on the user device.
The difference between the claims is that the present claim recites “removing” the second panel, while the USPAT recites “minimizing” the second panel. As minimizing is equivalent to removal, the claims are obvious variants of each other.
8. The method of claim 1, wherein the request transmitted to the network site comprises user data of a user of the user device.
8. The method of claim 1, wherein the network site request transmitted to the pre-specified network site includes user data of a user of the user device.
These claims are essentially identical.
9. The method of claim 8, wherein the user data includes a user identifier of the user.
9. The method of claim 8, wherein the user data includes a user identifier of the user.
These claims are essentially identical.
11. The method of claim 1, wherein the second full size panel is navigated to, from the first full size panel, in response to receiving at least one of: a tap gesture or a swipe gesture.
11. The method of claim 1, wherein the second full screen panel is navigated to, from the first full screen panel, in response to receiving at least one of: a tap gesture or a swipe gesture.
These claims are essentially identical.
12. The method of claim 1, wherein the request trigger is triggered by code associated with the second full size panel.
12. The method of claim 1, wherein the request trigger is triggered by code in the second full screen panel.
These claims are essentially identical.
13. The method of claim 12, wherein the second full size panel is initially displayed without executing the code of the second full size panel.
13. The method of claim 12, wherein the second full screen panel is initially displayed without executing the code in the second full screen panel.
These claims are essentially identical.
14. The method of claim 1, wherein the plurality of full size panels are displayed in a primary application display area of a full screen size.
14. The method of claim 1, wherein the plurality of full screen panels are displayed in a primary application display area of a full screen size.
These claims are essentially identical.
15. The method of claim 14, wherein the first full size panel and the second full size panel both have a screen size that coincides with the full screen size.
15. The method of claim 14, wherein the first full screen panel and the second full screen panel both have a screen size that coincides with the full screen size.
These claims are essentially identical.
16. The method of claim 1, wherein the receiving the specified display gesture comprises receiving, through the display, the specified display gesture within the second full size panel.
16. The method of claim 1, wherein the receiving the specified touchscreen gesture comprises receiving, through the touchscreen, the specified touchscreen gesture anywhere within the second full screen panel.
These claims are essentially identical.
17. The method of claim 1, wherein the user interface element is displayed at a bottom side of the second full size panel.
17. The method of claim 1, wherein the user interface element is displayed at a bottom side of the second full screen panel.
These claims are essentially identical.
18. The method of claim 1, wherein the user interface element comprises one or more text items.
18. The method of claim 1, wherein the user interface element comprises one or more text items.
These claims are essentially identical.
Claim 19
Claim 19
System embodiment
Claim 20
Claim 20
Non-Transitory machine-readable embodiment


Specification
The Examiner recommends the following amendment to paragraph 0001:
[0001] This application is a continuation of and claims the benefit of priority of U.S. patent application Ser. No. 17/115,268, filed on Dec. 8, 2020, now U.S. Patent No. 11,169,699, which is a continuation of and claims the benefit of priority of U.S. patent application Ser. No. 16/597,797, filed on Oct. 9, 2019, now U.S. Patent No. 10,884,616, which is a continuation of and claims the benefit of priority of U.S. patent application Ser. No. 15/169,288, filed on May 31, 2016, now U.S. Patent No. 10,474,353, each of which are hereby incorporated by reference herein in their entireties.
This is merely a recommendation; no correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following was not properly marked:
DATAGLYPH (paragraph 0099).
Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173